DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/21/20 is acknowledged.

Claim Objections
Claims 20-21 are objected to as the claims do not have the appropriate status identifier since they are labeled as “previously presented” however are new.  Applicant is urged to maintain proper status identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Though applicants specification teaches the combination and dependency of claims 3-9, the specification is silent to the combination of claims 20-22 with respect to claims 2, the combination of claims with respect to claims 23-26 dependent from claim 3, the combination of claims with respect to claims 27-30 dependent from claim 4.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected due to the phrase “wherein the front impeller wheel gap is increased in comparison to a minimum front impeller wheel gap that ensures mechanical functioning of the centrifugal pump by reducing a width of the impeller wheel up to several times” since it is unclear if the phrase “by reducing a width of the impeller wheel up to several times” is required of the claim or merely intended use.  It is unclear if the phrase “up to several times” is with respect to a maximum or a minimum.  It is unclear if the “a width” is with respect to an impeller thickness or with respect to a length of the impeller to “ensure mechanical functioning” which is a definite.
The phrase “up to several times” in claim 1 is rejected, as it is a relative term, which renders the claim indefinite.  The term “several times” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “several times”; it is unclear as to what degree of difference is encompassed by this phrase, if not “several times”, it is uncear if the phrase is with respect to at least 2 times, with respect to up to 2 times or with respect to at least 2 times.
Claims 9, 22, 26 and 30 are rejected due to the phrase “is impinged on from the inside by internal steam and from the outside by external steam” since the term “impinged” is an active verb and thus it is unclear how an external steam source is capable of impinging 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (WO2016012026) in view of Nellis et al. (3259071) and Nasrallah et al. (20080160149)
Thorsen teaches a method for controlling and/or regulating treatment of a heat-sensitive liquid food product (pg. 1 lines 5-10),
wherein steam directly heats the liquid food product to establish a germ-free state (pg. 2 lines 4-9) in an infuser container (pg. 6 line 11; ref. 1),
wherein water is removed from the liquid food product by flash evaporation at a low pressure (pg. 6 lines 23-26) in an amount that corresponds to that of the previously supplied steam (pg. 6 lines 25-26),

wherein the liquid food product undergoes cooling in at least one section of this flow path (pg. 7 col. 30-34) by each of the associated walls bordering this flow path starting upon entry into a base region of the infuser container and at most until entering the centrifugal pump (pg. 7 lines 30-34). 
Thorsen teaches high temperature heat treatment of liquid food using a centrifuge pump for the purpose of commercial sterility of the liquid food product.  Thus since Thorsen teaches a centrifugal pump one of ordinary skill in the art would have been motivated to look to the art of centrifugal pumps as taught by Nellis and more specifically aseptic pumps to achieve the desired commercially sterile product as desired by Thorsen.
Though silent to the specifics of the centrifugal pump, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the known aseptic, centrifugal pump of Nellis into the broadly taught centrifugal pump as taught by Thorsen such that the centrifugal pump has an impeller wheel rotatably accommodated in a pump chamber (col. 1 line 1), and is designed open toward a housing cover (fig. 2 ref. 18) and closed to a housing rear wall by a rear side of the impeller wheel (fig. 2 relative ref. 30; col. 2 lines 5-7) thus providing a known centrifugal pump to achieve the desired commercially sterile product as desired by Thorsen.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the known aseptic, centrifugal pump of Nellis into the broadly taught centrifugal pump as taught by Thorsen such that the centrifugal pump has a front impeller wheel gap provided between the housing cover and the impeller wheel (fig. 2 ref. 22; relative inlet ref. 18), and a rear impeller wheel gap provided between the housing rear wall and the impeller wheel (fig. 2 ref. 22; opposite ref. 18; col. 2 line 7-8), and the front impeller wheel gap is increased in comparison to a minimum front impeller wheel gap (col. 2 lines 7-8 bell shape; fig. 2 ref. 22) that ensures mechanical functioning of the centrifugal pump (col. 4 line 4 tangentially) by reducing a width of the impeller wheel up to several times (fig. 2 ref. 14; or intended use relative housing; relative horizontal axis, or vertical axis or relative each blade area) thus providing a known centrifugal pump which is designed to maintain the pump chamber clean (pg. 8 line 32) or more specifically at taught by Thorsen aseptic to achieve the desired commercially sterile product as desired by both.  
Thorsen teaches the centrifugal pump is designed such that part of a volumetric flow of the liquid food product, delivered by the impeller wheel (pg. 8 lines 13-15), serves to rinse the 
Thorsen teaches UHT controlled of heating different food products in addition to teaching a temperature sensor, and that the market request more efficient bacteria killing equipment to meet the increasing demand to produce heat sensitive products like baby foods (pg. 2 lines 25-28), though silent to the specifics of the method of control.  Thus one of ordinary skill in the art would have been motivated to look to the art of UHT controlled heating of liquid food products as taught by Nasrallah.
Thus since Thorsen teaches a product temperature detected (pg. 8 line 31) downstream after the centrifugal pump of an infuser-heated liquid food product is regulated by supplying steam at a steam temperature to a head region (fig. 2 ref. 2) of the infuser container at a product-specific product temperature setpoint to be achieved as specified (pg. 7 lines 18-20) and since one of ordinary skill in the art would recognize if a product temperature is too cold, increasing heat, or too hot, decreasing heat. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate control of the steam temperature as taught by Nasrallah with respect to the desired different products and taught temperature sensor of Thorsen for its art recognized and applicants intended purpose of maintaining a desired predetermined elevated liquid food temperature to achieve the desired commercially sterile product as desired by Thorsen.  
More specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate control of the steam temperature as taught by Nasrallah to achieve the benefit of traditional feedback loops which use temperature sensors as taught by Thorsen to monitor the product stream and based on this data vary the steam flow to ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate control of the centrifugal pump including operated at an initial rotational speed below a rated rotational speed of the centrifugal pump by a predetermined amount (par. 0045; any difference with respect to taught “adjust the speed”), wherein the initial rotational speed is dependent on at least one of the liquid food product or a design of the centrifugal pump (par. 0045) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach detecting repeatedly executed such as taught by Nasrallah (par. 0064) until at least one of a specified product temperature setpoint to be achieved or the steam temperature needed to achieve the product temperature setpoint at the start of treatment, consistently occurs as taught by Nasrallah (par. 0040) and achieving the advantage of the product remaining in a recycly position till the controller provides the necessary instruction to achieve reach and maintain the desired flow rate to (par. 0040) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by both (Nasrallah par. 0044).
It is noted the claim states the transition phrase: “wherein” before the limitations.  Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element “wherein” is performing a function, is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04 .
The increase in the initial rotational speed occurs steadily (relative off to on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach wherein a gradient of the increase in the initial rotational speed results from regulatory requirements, and is set depending on at least one of the drop in the product temperature, the rise in the product temperature, or on product-specific requirements (par. 0045; any difference with respect to taught “adjust the speed”; par. 0045) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach wherein the increase in the initial rotational speed occurs in at least one discrete step with a rotational speed differential that results from regulatory requirements (par. 0045; any difference with respect to taught “adjust the speed”; par. 0045) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and to keep at least the product temperature constant as taught by Nasrallah and desired by Thorsen.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the rotational speed differential is set depending on at least one of the drop in the product temperature, the rise in the product temperature, or product-specific requirements  (par. 0045; any difference with respect to taught “adjust the speed”; par. 0045) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is increased depending on at least one of the temperature drop of the product temperature or a temperature rise of the steam temperature, wherein an extent of the increase in the initial rotational speed results from a regulatory requirement to keep at least the product temperature constant as taught by Nasrallah and desired by Thorsen.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach at least one of the initial rotational speed or the product temperature setpoint is set depending on default parameters that are characteristic of the liquid food product, wherein the default parameters are selected from a group consisting of physical variables of the liquid food product (par. 0041 juice), density of the liquid food product, viscosity of the liquid food product (par. 0041 juice), thermal conductivity of the liquid food product, composition of the liquid food product (par. 0041 juice), fat content of the liquid food product, and protein content of the liquid food product for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is increased depending on at least one of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach at least one of the initial rotational speed or the product temperature setpoint is adjusted depending on physical boundary conditions to which the method is subjected, wherein the physical boundary conditions are selected from a group consisting of process-related default parameters of the method (par. 0041; log reduction), pressure of the method (par. 0048), and temperature of the method (par. 0045) as taught by Nasrallah for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a calibration function tested and saved before or while starting the method (calibration function relative par. 0040 recycle till target achieved) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is increased depending on at least one of the temperature drop of the product temperature or a temperature rise of the steam temperature, wherein an extent of the increase in the initial rotational speed results from a regulatory requirement to keep at least the product temperature constant as taught by Nasrallah and desired by Thorsen.
Thorsen teaches the liquid food product is supplied annularly (fig. 2 ref. 2; relative width of chamber ref, 1), and is impinged on from the inside by internal steam (fig. 2 ref. 3) and from the outside by external steam (relative steam prior to injecting), and the supply of the external steam is adjusted depending on a required supply pressure for the internal steam in the head region of the infuser container, and by differential pressure regulation (pg. 7 lines 15-21; adjusted relative achieve desired “foodstuff is thereby heated and absorbs the heat”; alternatively with affecting organoleptic properties.
Claims 20-30 are taken as above as changing the dependency does not change the obviousness rejection for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach at least one of the initial rotational speed or the product temperature setpoint is set depending on default parameters that are characteristic of the liquid food product, wherein the default parameters are selected from a group consisting of physical variables of the liquid food product (par. 0041 juice), density of the liquid food product, viscosity of the liquid food product (par. 0041 juice), thermal conductivity of the liquid food product, composition of the liquid food product (par. 0041 juice), fat content of the liquid food product, and protein content of the liquid food product for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is increased depending on at least one of the temperature drop of the product temperature or a temperature rise of the steam temperature, wherein an extent of the increase in the initial rotational speed results from a regulatory requirement to keep at least the product temperature constant to achieve the desired log-reduction (par. 0041) as taught by Nasrallah and desired by Thorsen.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach at least one of the initial rotational speed or the product temperature setpoint is adjusted depending on physical boundary conditions to which the method is subjected, wherein the physical boundary conditions are selected from a group consisting of process-related default parameters of the method (par. 0041; log reduction), pressure of the method (par. 0048), and temperature of the method (par. 0045) as taught by Nasrallah for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a calibration function tested and saved before or while starting the method (calibration function relative par. 0040 recycle till target achieved) for its art recognized and applicant intended purpose of maintaining a relatively constant flow rate of juice (par. 0045) and ensure that the product stream will be raised to the target pasteurization/sterilization temperature as taught by Nasrallah (par. 0044) and more specifically such that the initial rotational speed is increased depending on at least one of the temperature drop of the product temperature or a temperature rise of the steam temperature, wherein an extent of the increase in the initial 
Thorsen teaches the liquid food product is supplied annularly (fig. 2 ref. 2; relative width of chamber ref, 1), and is impinged on from the inside by internal steam (fig. 2 ref. 3) and from the outside by external steam (relative steam prior to injecting), and the supply of the external steam is adjusted depending on a required supply pressure for the internal steam in the head region of the infuser container, and by differential pressure regulation (pg. 7 lines 15-21; adjusted relative achieve desired “foodstuff is thereby heated and absorbs the heat”; alternatively with affecting organoleptic properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20100065259, 20150030497, 20120321771; 3230095 steam heating of liquid food products.
5881638; centrifugal pumping for treating of liquid food products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792